Citation Nr: 1028388	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-32 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to a compensable rating for headaches (residuals 
of a neck boil).

3. Entitlement to a rating in excess of 10 percent for scar 
residuals of a neck boil.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1969 to July 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from October 2001 and April 
2003 rating decisions of the Philadelphia, Pennsylvania 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
October 2001 rating decision denied service connection for a low 
back disability and granted service connection for scar residuals 
of a neck boil rated 0 percent, effective August 21, 2000.  An 
interim July 2002 rating decision increased the Veteran's rating 
for scar residuals of a neck boil to 10 percent, effective August 
21, 2000.  The April 2003 rating decision granted service 
connection for headaches (as secondary to residuals of a neck 
boil), rated 0 percent, effective November 30, 2001 (which rating 
was appealed), and (in an appealed part) also granted service 
connection for (and a separate 20 percent rating, effective 
November 30. 2001) for limitation of cervical spine motion as 
secondary to neck boil removal residuals.  An unappealed April 
2005 rating decision denied service connection for (unspecified) 
nerve damage and inability to sleep as secondary to the neck 
boil/and its removal.  In May 2007, a Travel Board hearing was 
held before the undersigned; a transcript of the hearing is 
associated with the claims file.  In September 2007 the case was 
remanded for additional development.   

As the Veteran has separate ratings for separate distinct 
manifestations of his post removal neck boil, the issues have 
been characterized to reflect what is/is not on appeal.  

The matters of service connection for a low back 
disability and the rating for headaches are being REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if action on 
his part is required. 
FINDINGS OF FACT

1. The Veteran's scar residuals of a boil of the back of the neck 
are not manifested by complete/repugnant or severe deformity, 
separately compensable limitation of function, palpable tissue 
loss, gross distortion or asymmetry, involvement of an area or 
areas exceeding 12 square inches, 3 or 4 scars, or multiple 
characteristics of disfigurement. 


CONCLUSION OF LAW

A rating in excess of 10 percent for scar residuals of a boil of 
the neck is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.7, 4.118, Codes 7800-7805 (as in 
effect prior to August 30, 2002, from that date, and from, 
October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claims.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).
As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A July 2004 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and December 2006 and January 2010 supplemental 
SOCs (SSOCs) readjudicated the matter after the Veteran and his 
representative had the opportunity to respond and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had 
ample opportunity to respond/supplement the record.  He has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for VA examinations in July 2001, March 2003, and 
October 2005.  The examinations are adequate as they considered 
the evidence of record and the reported history of the Veteran, 
were based on an examination of the Veteran, noted pertinent 
history and all physical findings necessary for a proper 
determination in the matters.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (VA must provide an examination that is adequate 
for rating purposes).  The Veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claim. 

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
as appropriate and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show, as to the claims.

	
Ratings for service-connected disabilities are determined by 
comparing the current symptoms the Veteran's disability with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.

When a question arises as to which of two ratings applies under a 
particular Code, the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Veteran's scar residuals of a neck boil are rated under Codes 
7800-7805 (for scars).  These criteria were revised effective 
August 30, 2002, and again effective October 23, 2008.  As the 
evaluation period for the scar residuals of a neck boil begins 
August 21, 2000, the Veteran is entitled to a rating under either 
the prior or (from their effective dates) the revised criteria 
(if such are more favorable).  VAOGCPREC 3-2000.  

As the Veteran's disability is currently rated at 10 percent, the 
Board will look to those criteria that would afford a higher 
rating. 

Under the pre-August 30, 2002 criteria for rating scars, Code 
7800 provides for the next higher, 30 percent, rating for 
severely disfiguring scars on the head, face, or neck, especially 
if the scars produce a marked and unsightly deformity of the 
eyelids, lips, or auricles.  A 50 percent disability rating 
requires disfiguring scars on the head, face, or neck, with 
complete or exceptionally repugnant deformity of one side of the 
face or marked or repugnant bilateral disfigurement.  If, in 
addition to tissue loss and cicatrization, there is marked 
discoloration, color contrast, or the like, a 10 percent rating 
may be increased to 30 percent, a 30 percent to 50 percent, or a 
50 percent to 80 percent.  Under Code 7805 scars could also be 
rated based on limitation of function of the affected part.  
38 C.F.R. §§ 4.118 (as in effect prior to August 30, 2002). 

Under the criteria that came into effect August 30, 2002, Code 
7800 identifies eight characteristics of disfigurement, which 
include: (a) a scar of 5 inches (13 centimeters) or more in 
length, (b) scar at least one-quarter inch (0.6 centimeters) wide 
at the widest part, (c) surface contour of scar elevated or 
depressed on palpation, (d) scar adherent to underlying tissue, 
(e) skin hypo- or hyper-pigmented in an area exceeding 6 square 
inches (39 square centimeters), (f) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 
square inches (39 square centimeters), (g) underlying soft tissue 
missing in an area exceeding 6 square inches (39 square 
centimeters), and (h) skin indurated and inflexible in an area 6 
square inches (39 square centimeters). 38 C.F.R. § 4.118, Code 
7800, Note 1.  A 30 percent rating requires visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features or two or three characteristics 
of disfigurement.  A 50 percent rating is warranted for visible 
or palpable tissue loss and either gross distortion or asymmetry 
of two features (nose, chin, forehead, eyes (including eyelids), 
ears, (auricles), cheeks, lips, or, with four or five 
characteristics of disfigurement.  Code 7805 provides for a 
rating under an appropriate diagnostic code for limitation of 
function of the affected part.  38 C.F.R. § 4.118 (as in effect 
prior to October 23, 2008).  

Under the revised criteria effective October 23, 2008, Codes 7800 
and 7805 remained unchanged from the prior criteria.  38 C.F.R. 
§ 4.118 (effective from October 23, 2008).

On July 2001 VA examination the Veteran reported he had a boil 
that had been drained twice.  The examiner noted that the Veteran 
had developed a chronic abscess in the cervical spine region.  
The Veteran complained of a dull and achy pain at the base of the 
neck.  Examination revealed a firm and mobile nodule at the base 
of the neck measuring approximately 2 cm by 2 cm.  The nodule was 
mildly tender to touch.  

On March 2003 VA examination it was noted that the Veteran had an 
abscess of the cervical spine that subsequently developed into an 
antibioma which restricted the range of motion of the cervical 
spine.  Examination revealed a large antibioma or large swelling 
of the soft tissue mass of the cervical spine. The consistency of 
the mass was firm and mobile, with no adherence to deeper tissue.  

On October 2005 VA examination the examiner noted the history of 
abscess formation of the cervical spine which led to antibioma or 
sterile pus formation.  Examination revealed swelling at the base 
of the skull approximately 3cm by 3cm.  There was a small scar 
approximately a half a centimeter in length.  The antibioma was 
mobile, non-tender, and nonadherent to deeper tissue with no 
ulceration.  

The Veteran's neck boil scar has been rated under Code 7804 which 
provides for a maximum rating of 10 percent (based on the scar 
being tender/painful).  Consequently, in considering entitlement 
to a rating in excess of 10 percent, the Board must look to other 
diagnostic codes.  Notably, Code 7805 (which provides for rating 
based on limitation of function (motion) is not for 
consideration, as the Veteran has already been assigned a 
separate rating for associated limitation of cervical spine 
motion (which rating he did not appeal).  As the scar is located 
on the neck, the applicable code that is for consideration is 
Code 7800.  

Under the Code 7800 criteria in effect prior to August 30, 2002, 
the next higher rating (of 30 percent) required that the scar be 
severely disfiguring, especially if producing marked and 
unsightly facial deformity.  As the instant scar is small (1/2 
cm. in length non-adherent, and located at the base of the 
posterior neck, it may not reasonably be found to be severely 
disfiguring, and a rating in excess of 10 percent is not 
warranted (higher ratings require progressively increasing 
pathology/symptoms).  38 C.F.R. §§ 4.118.

Under the criteria in effect since (as Code 7800 remained 
unchanged with the October 23, 2008, effective revisions), the 
next higher rating requires visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features or two or three characteristics of disfigurement 
(outlined above).  As the objective evidence of record shows only 
that there has at various times throughout been a small nodule, 
or a large swelling of soft tissue mass (with no adherence) or a 
small (1/2 cm.) scar with no adherence or ulceration at the base 
of the neck, neither visible or palpable tissue loss, nor gross 
distortion (or 2 or more characteristics of disfigurement) is 
shown (and such pathology has not been alleged).  Consequently, a 
higher rating under Code 7800 is not warranted.  38 C.F.R. 
§ 4.118 (as in effect from August 30, 2002).  

The Board has also considered whether a need for referral for 
extraschedular consideration is suggested by the record.  There 
is no objective evidence or allegation in the record of symptoms 
of and/or impairment due to scar residuals of neck boil that are 
not encompassed by the criteria for the schedular rating 
assigned.  Therefore, those criteria are not inadequate, and 
referral for extraschedular consideration is not warranted.  
38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  
Finally, as the Veteran is employed as a maintenance worker, the 
matter of entitlement to a total rating based on individual 
unemployability is not raised by the record.  


ORDER

A rating in excess of 10 percent for scar residuals of a neck 
boil is denied.


REMAND

While the notice provisions of the VCAA appear to be satisfied 
the Board is of the opinion that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the remaining 
claims.  See 38 C.F.R. § 3.159 (2009). 
Initially, clarification of the procedural history in the matter 
of service connection for low back disability is necessary.  The 
Veteran had filed a claim of service connection for a back injury 
in March 1984 (notably, the most recent SSOC in this matter in 
January 2010 observes that the initial claim involving such 
disability was filed in 2001).  It does not appear from the 
evidence of record that the 1984 claim was adjudicated.  In 
August 2000 the Veteran filed a claim requesting to "reopen" 
his claim of service connection for a back injury.  An October 
2001 rating decision denied service connection for a low back 
disability.  In November 2001 the Veteran timely filed a notice 
of disagreement (NOD) with that rating decision.  While the RO 
issued a December 2001 letter confirming receipt of the Veteran's 
NOD, a statement of the case was not issued.  A September 2003 
deferred rating decision noted that the Veteran's claim of 
service connection for a low back disability was "previously 
denied."  A July 2004 rating decision denied the Veteran's claim 
because the evidence submitted was not "new and material."  A 
July 2004 statement of the case included the matter of service 
connection for a low back disability.  In July 2004 the Veteran 
filed a VA Form 9 appealing "all the issues listed on the 
statement of the case . . ."  In essence it is the October 2001 
initial rating decision in this matter that is on appeal. 

A February 1969 STR notes that the Veteran complained of lower 
middle back pain.  The diagnosis was mild strain; hot soaks and 
analgesic balm were prescribed.  The record reflects that in July 
2001 the Veteran was involved in a motor vehicle accident.  A 
September 2002 letter from K.L.I., M.D. notes that a reviewed x-
ray report showed a fracture of an ununited right transverse 
process for the first lumbar vertebrae.  He noted that it was 
most probable that the Veteran sustained a fracture in 1970 when 
he was kicked in the lower back while in boot camp.  The 
impression was probable lumbar degenerative disk disease and 
history of transverse process fracture at L1.  The record also 
shows that the Veteran sustained a work-related injury (in a fall 
from a chair) in October 2006).  A February 2007 private MRI 
report revealed mild degenerative change in the lumbar spine 
without evidence of disc herniation.  In September 2007 the 
matter of service connection for a low back disability was 
remanded for a medical examination and opinion to determine 
whether the Veteran's current back disability was etiologically 
related to his back injury in service.  On December 2009 VA 
examination the diagnosis was normal orthopedic physical 
examination of the lumbar spine.  The examiner noted that despite 
subjective complaints there was no evidence to support a 
diagnosis and that an opinion was not offered in light of the 
finding of a normal lumbar spine.  The examiner noted that there 
were no recent diagnostic studies available for his review.  
Given that the examiner did not have access to the earlier 
diagnostic studies which showed low back pathology, the 
examination (and opinion offered) is clearly inadequate.  

Regarding the claim seeking an increased rating for headaches 
(secondary to neck boil), the disability picture presented by the 
record is quite muddled.  Notably, the most recent VA examination 
specifically to evaluate such disability was conducted in October 
2005.  Evidence received following the Board's 2007 remand 
includes medical statements and partial treatment records that 
raise various questions regarding the nature, scope, and severity 
of this disability.  Specifically, a September 12, 2002 statement 
by Dr. M.M.C. reports that he was treating the Veteran for 
headaches (related to a motor vehicle accident in July 
2001)(notably, it appears that the October 2005 VA examiner was 
not made aware of such accident).  Furthermore, partial records 
of treatment the Veteran received for a work-related injury in 
October 2006 indicate that he had cephalgia (headaches) due to 
that injury.  In addition, 2009 treatment records note that the 
Veteran was seeing an acupuncturist for treatment of headaches.  
All records of treatment the Veteran has received for headaches 
since the award of service connection for such disability are 
pertinent (and critical) evidence in the matter of the rating for 
his headaches, and must be secured for association with the 
claims file.

The Veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in connection with a claim for VA 
benefits (to include identifying information and releases) 
is not received within a year of the request, the claim is 
to be considered abandoned.  He is further advised that 
while VA will assist him in seeking records of private 
treatment, it is ultimately his responsibility to ensure 
that private records are secured for the record.  

Finally, the rating schedule does not include a diagnostic code 
specifically for rating non-migraine type headaches such as those 
here.  Consequently, review of this matter should include a 
determination regarding the adequacy of the schedular criteria 
(and whether referral for extraschedular consideration is 
indicated.) 

Accordingly, the case is REMANDED for the following:

1.	The RO should ask the Veteran to identify 
all treatment he has received for back 
disability and headaches and all 
evaluations and treatment he received in 
connection with his motor vehicle accident 
in July 2001 and in connection with his 
fall injury at work in 2006 (to include 
any and all insurance and/or Workman's 
Compensation claims and/or settlements, 
and to provide releases for the complete 
records from all sources identified (to 
specifically include Dr. M.M.C., who 
provided the statement dated September 12, 
2002, and the acupuncturist the Veteran's 
has indicated treats him for headaches.  
The RO must secure the complete records 
from all sources identified.  

2.	After the development sought above is 
completed (or if a year has passed without 
the Veteran's response to the RO's request 
for identifying information and releases, 
or an incomplete response -in which case 
he should be advised the response was 
incomplete-in which case the claims should 
be processed under 38 C.F.R. § 3.158(a)) 
the RO should arrange for the Veteran to 
be examined by an orthopedic specialist to 
determine the nature and etiology of his 
current low back disability. The Veteran's 
claims file (to include this remand) must 
be reviewed by the examiner in conjunction 
with the examination, and the examiner's 
attention is directed to the records 
indicating that MRI's have shown DJD in 
the lumbar spine).  Any indicated tests or 
diagnostic studies should be performed.  
Based on review of the claims file and 
examination of the Veteran the orthopedist 
should respond to the following questions:

(a)	Please identify (by medical 
diagnosis) the Veteran's current low 
back disability?  If it is determined 
that he does not have a low back 
disability, please reconcile that 
finding with notations in the record 
showing that MRIs have uncovered DJD. 

(b)	As to each low back disability entity 
diagnosed, please opine whether or not 
it is at least as likely as not (a 50 
percent or greater probability) that 
such is related to the Veteran's  
service (to include the reported back 
injury therein) or whether it is more 
likely related to intercurrent post-
service cause (to include back injury)?  
The examiner must explain the rationale 
for all opinions offered, and the 
explanation must include comment on the 
September 2002 opinion of K.L.I., M.D. 
(noting that a vertebral fracture was 
related to injury in service).

3.	The RO should also arrange for a 
neurological evaluation of the Veteran to 
determine the nature and severity of his 
headaches secondary to residuals of neck 
boil excision.  The Veteran's claims file 
must be reviewed by the examiner in 
connection with the examination (and the 
examiner's attention is invited to the 
notations of the various treatment the 
Veteran has received for headaches, 
including those related to the 2001 motor 
vehicle accident and the fall from a chair 
in 2006).  Based on review of the record 
and examination of the Veteran the 
examiner should provide an opinion that 
describes in detail the nature and 
severity (symptoms and resulting 
impairment of function) of the headaches, 
to include whether they are prostrating, 
their frequency, their duration, and their 
expected impact on employment, and 
distinguishes (if indicated by the factual 
evidence of record) any symptoms and 
impairment due to the service-connected 
headaches from the symptoms and impairment 
related to headaches due to intercurrent 
factors (i.e., postservice trauma).  The 
examiner must explain the rationale for 
all opinions.  

4.	The RO should ensure that all development 
sought is completed in its entirety, and 
then readjudicate these claims.  If either 
remains denied, the RO should issue an 
appropriate SSOC and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


